DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RC 52 in Figure 4 is not discussed in the originally filed disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first wire extending longitudinally through a sheath surrounding the laminate, the first wire being in electrical contact with the first conductive material, and providing a conductive pathway from an exterior of the sheath to the first conductive material; and a second wire extending longitudinally through the sheath and in electrical contact with the second conductive material.”  The limitations “the first conductive material” in line 7 and “the second conductive material” in line 10 have insufficient antecedent basis for these limitations in the claim.  A first electrode layer and a second electrode layer have been claimed but a first conductive material and a second conductive material have not been previously recited.  It is also unclear for a sheath is required as part of the claimed invention or if intended as part of the intended use of the claimed invention.
Claim 6 recites the limitation “the layer of electro-optic medium” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites the limitation “an electro-optic material” but a layer of electro-optic medium is not recited nor claimed.
Claim 9 recites the limitation “further comprising a conductive wire extending longitudinally within the sheath in electrical contact with the solid conductor.”  However, claim 1 recites the limitation “a first wire extending longitudinally though a sheath surrounding the laminate” and “a second wire extending longitudinally though the sheath.”  It is unclear if this is a third wire or limits the orientation of previously mentioned wire.
Claim 11 recites the limitation “the electro-optic medium” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites the limitation “an electro-optic material” but an electro-optic medium is not recited nor claimed.  It is unclear if claim 11 intends to further limitation the electro-optic material from claim 11 or is a different medium.
Claims 2-5, 7-8, 10, and 12-16 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0363173 to Keating in view of US Pub. No. 2018/0271180 to Kim and US Pub. No. 2001/0009352 to Moore.
Regarding claims 1-9 and 11-14, Keating teaches a strip 20ST (fiber) that is sufficiently long and thin to form a strand that is woven knit, braided or other wise intertwined with other strands (Keating, abstract, para 0057) comprising an upper electrode strip formed from an upper conductive layer 72PC (first electrode layer), a lower electrode strip formed from a lower conductive layer 72PC (second electrode layer), and particles 68 containing electrophoretic ink (electro-optic material) disposed between the upper and lower electrode layers, wherein the conductive layer 72 PC are formed from transparent conductive materials (light transmissive, claim 4)  (Keating, para 0056).  Keating teaches the width may be less than the value of thickness T (Id., para 0057).  As the orientation of the thickness and the width relative to the claimed layers and structural feature has not been specified in the claimed invention, the width of Keating corresponds to the claimed thickness and the thickness of Keating corresponds to the claimed width (claim 1 and 2). Keating teaches an upper dielectric substrate layer 2PI and a lower dielectric layer 72PI formed from sheets of transparent polymer (Id., para 0056), reading on a sheath as best understood by Examiner.  
Keating does not appear to teach a first wire extending longitudinally though a sheath surrounding the laminate providing a conductive pathway from an exterior of the sheath and a second wire extending longitudinally through the sheath.
However, Kim teaches a color changing fabric comprising cholesteric liquid crystal fiber comprising a first electrode and a second electrode and cholesteric liquid crystal (electro-optic material) disposed between the first and second electrode (Kim, para 0157-0165).  Kim teaches the cholesteric liquid crystal fibers 419 being connected to each other within connection electrode which electrically connects the first electrode and a second connection electrode electrically connects the second electrode with an insulator in between (Id., para 0172, Fig. 21a, 21b), reading on the connection electrode extending longitudinally within the sheath.  Moore teaches a electro-optic fiber-based display comprising fiber using an electrochromic material and containing and using wire electrode built into the fiber (Moore, abstract), thereby establishing it is known in the art to use a wire as an electrode.  As best understood by Examiner, the connection electrode provide conductive pathway from an exterior of the sheath to a first and second conductive material, respectively (claims 1, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the strip of Keating, wherein the strip further comprises a first and second connection electrode wires as taught by Kim and Moore, motivated by the desire of using conventionally known component of color changing fiber used within fabric and to allow connection with other components.
Regarding claim 3, the prior art combination teaches the strip 20ST (fiber) being capable of forming a strand that is woven knit, braided or otherwise intertwined with other strands (Keating, abstract, para 0057), reading on the first and second electrode layers necessarily being flexible.
Regarding claim 6, the prior art combination shows an embodiment wherein the upper electrode and the lower electrode extend beyond a first edge and second edge of the electro-optic medium (Keating, Fig. 9, 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the strip, wherein the upper and lower electrodes extend a first edge and second edge of the electro-optic medium.
Regarding claim 7, the prior art combination shows a gap between the upper electrode and ink containing particles (Keating, para 0056, Fig. 12), reading on at least one of the first and second electrode layers including a gap along the length of the fiber.  Additionally, the prior art combination teaches an insulator between the electrode connectors (Kim, para 0172, Fig. 21a, 21b), also reading on at least one of the first and second electrode layers including a gap along the length of the fiber.
Regarding claim 8, the prior art combination teaches the conductive layer being formed from indium tin oxide, conductive polymer, thin layers of metal (e.g., metal that is sufficiently thin to be transparent (Keating, para 0056), reading on the first and second electrode layers comprising a solid conductor.
Regarding claim 9, the prior art combination  teaches the outer protective layer may protect the connection portion (Kim, para 0172).  As the prior art combination teaches the connection electrode contacting the electrode within the strip, the conductive connection electrode wire would extend longitudinally within the sheath in electrical contact with the solid conductor.
Regarding claims 11-14, the prior art combination teaches the electrophoretic ink being within encapsulated structure, such as spheres, and being formed charged nanoparticles (Keating, abstract, para 0040-0042, Fig. 12), reading on the electro-optic medium comprising encapsulated electrophoretic dispersion, specifically a plurality of microcapsules each containing an electrophoretic dispersion with a plurality of charged particles in a solvent. The prior art combination teaches the plurality of charged particles includes a first particle of a first color and first charge and a second particle of a second color and a charge opposite the first charge (Id., para 0042).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keating in view of Kim and Moore, as applied to claims 1-9 and 11-14 above, further in view of USPN 6,229,827 to Fernald.
Regarding claim 10, the prior art combination does not explicitly teach the sheath including a chamfered edge.
However, Fernald teaches an optical fiber that has a tunable optical element, including a tube containing a fiber having beveled or angled outer corners or edges that provide a seat for the tube to mate with another part and the angle of the bevel corner set to achieve the desired function (Fernald, abstract, col. 1 lines 50-col. 2 lines 28, col. 8 lines 10-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the strip of the prior art combination, wherein the edge are angled/beveled (chambered) as taught by Fernald, motivated by the desire of using conventionally known cross section predictably suitable for fiber containing materials used in optical type applications and to provide a seat for mating with additional parts and to achieve the desired function.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keating in view of Kim and Moore, as applied to claims 1-9 and 11-14 above, further in view of US Pub. No. 2008/0158651 to Kawase.
Regarding claim 15, the prior art combination teaches the substrate 72PI being a transparent polymer or other flexible insulating layer (Keating, para 0056), reading on a transparent polymer preform or flexible insulating preform.
However, Kawase teaches an electrophoretic display sheet that using a plastic substrate of polycarbonate (Kawase, abstract, para 0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the strip of the prior art combination, wherein the substrate is polycarbonate as taught by Kawase, motivated by the desire of using conventionally known substrates predictably suitable for use in electrophoretic displays.
Regarding claim 16, the prior art combination teaches an outer protective layer (Kim, para 0036,0057), which would encompass moisture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0342601 to Umebayashi teaches a conjugate fibers with encapsulated liquid crystal for a flexible display comprising a sheath component having refractivity close to the refractivity of the liquid crystal composition formed of polycarbonate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789